  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA,       )
                                )
      Plaintiff,                )
                                )        MISC. ACTION NO.
      v.                        )         2:18mc3829-MHT
                                )              (WO)
CONVERGENT OUTSOURCING,         )
Woodland Hills, CA              )
                                )
      Garnishee,                )
                                )
DEBORA GRAY,                    )
                                )
      Defendant.                )

                       DISPOSITION ORDER

      A writ of continuing garnishment has been issued

and    served   upon    garnishee   Convergent      Outsourcing.

Pursuant to the writ, garnishee Convergent Outsourcing

filed an answer on September 5, 2018, stating that at

the time of the service of the writ, that it employs

defendant   Debora     Gray   and will   withhold   from   Gray’s

wages or salary the amount required by law.

      Gray was notified of her right to a hearing and has

not requested one or otherwise objected to the writ.
                               ***

    Accordingly, it is ORDERED that:

    (1) Garnishee Convergent Outsourcing shall withhold

25 % from defendant Debora Gray's net pay at every pay

period   and     shall     promptly    remit    the     identified

nonexempt funds every pay period to the Clerk of Court,

One Church Street, Suite B-110, Montgomery, AL 36104;

    (2) The clerk of court shall apply these funds to

the restitution balance owed by defendant Gray in case

2:13-cr-47-WKW (M.D. Ala.).

    (3) This garnishment order shall remain in effect

until satisfaction of the debt owed to plaintiff United

States   of     America,     until    defendant       Gray    ceases

employment     with      garnishee    Convergent       Outsourcing

(unless the garnishee reinstates or reemploys defendant

Gray within 90 days after defendant Gray's dismissal or

resignation),    or   until    this   court    enters    an   order

quashing the writ of continuing garnishment, whichever

comes first.
    (4)    Plaintiff   United     States   of   America   shall

promptly   notify   the   court   and   garnishee   Convergent

Outsourcing upon satisfaction of the debt.

    This case is administratively closed.

    DONE, this the 11th day of July, 2019.

                               /s/ Myron H. Thompson
                            UNITED STATES DISTRICT JUDGE
